IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0002
                               Filed July 21, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TRISTON KING PHILLIPS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Hardin County, John J. Haney,

Judge.



      Triston Phillips appeals his convictions of sexual abuse claiming there was

insufficient evidence to convict him and his counsel provided ineffective

assistance. AFFIRMED.



      Christopher A. Clausen of Clausen Law Office, Ames, for appellant.

      Thomas J. Miller, Attorney General, and Thomas E. Bakke and Susan R.

Krisko, Assistant Attorneys General, for appellee.



      Considered by Doyle, P.J., and Mullins and May, JJ.
                                           2


DOYLE, Presiding Judge.

         Triston Phillips appeals his convictions of sexual abuse claiming there was

insufficient evidence to convict him and that his counsel provided ineffective

assistance. Phillips’s motion for judgment of acquittal did not preserve error for

the argument he now raises on appeal. Furthermore, we cannot review Phillips’s

ineffective-assistance-of-counsel claims on direct appeal.          So we affirm his

convictions and reserve his ineffective-assistance-of-counsel claims for a possible

post-conviction relief trial.

   I. Facts and Procedural history.

         Phillips was accused of committing many acts of sexual abuse against two

pre-teen girls. In October 2019, a jury found him guilty of two counts of second-

degree sexual abuse, one count of third-degree sexual abuse, and one count of

lascivious acts with a child. Phillips appealed after he was sentenced in December

2019. In this direct appeal, he argues (1) his trial counsel was ineffective for failing

to object to the State’s mid-trial motion to amend the trial information correcting the

timeframe associated with one of the counts, and (2) the verdicts were not

supported by sufficient evidence.

   II.      Ineffective Assistance of Counsel.

         Mid-trial, the prosecutor moved to amend the trial information to correct the

timeframe associated with one of the counts. The court granted the motion.

Phillips freely admits he did not preserve error because he made no objection. On

direct appeal he asserts his trial counsel was ineffective for failing to object to the

motion.     Under Iowa Code section 814.7, this court cannot review Phillips’s

ineffective-assistance-of-counsel claim. State v. Swift, 955 N.W.2d 876, 881 (Iowa
                                             3


2021) (“Senate File 589 amended Iowa Code section 814.7 to disallow resolution

of ineffective-assistance-of-counsel claims on direct appeal.”); accord State v.

Mousty, No. 19-1588, 2021 WL 1399208, at *1 (Iowa Ct. App. Apr. 14, 2021); State

v. Armsted, No. 19-1883, 2021 WL 1016575, at *4 n.4 (Iowa Ct. App. Mar. 17,

2021) (noting the defendant “was sentenced in November 2019; so section 814.7

applies”); State v. Montgomery, No. 19-1613, 2021 WL 596107, at *7 (Iowa Ct.

App. Feb. 3, 2021) (“Disposition was not entered in [the defendant’s] case until

September 2019. So Iowa Code section 814.7 (Supp. 2019), which took effect on

July 1, 2019, controls.” (citations omitted)). Phillips may pursue his ineffective–

assistance-of-counsel claims in a postconviction-relief action. See Iowa Code

§ 814.7 (Supp. 2019).

   III.      Sufficiency of the Evidence

          Phillips argues the evidence presented at trial is insufficient to support the

jury’s guilty verdict. The State submits Phillips failed to preserve error contending

his motion for judgment of acquittal was a general motion or, at the most, the

motion preserved a sufficiency challenge only as it relates to the timeframe of the

sexual abuse conduct.

          At trial, Phillips moved for a judgment of acquittal at the close of the State’s

case in chief:

          On behalf of the defendant, I would move for a directed verdict or
          motion for judgment of acquittal. I don’t believe that the State has
          satisfied all the elements of the four counts, especially pinning down
          the time frame. I do believe that the evidence is insufficient, and we
          would ask that the motions be granted.
                                          4


Did Phillips preserve error on the sufficiency-of–evidence claim he now brings on

appeal? We think not. His claim at trial morphed into something new on appeal.

He now argues there was not sufficient evidence the sex acts occurred because

the State’s witnesses lacked credibility. “To preserve error on a claim of insufficient

evidence for appellate review in a criminal case, the defendant must make a

motion for judgment of acquittal at trial that identifies the specific grounds raised

on appeal.” State v. Truesdell, 679 N.W.2d 611, 615 (Iowa 2004); see also Crone,

545 N.W.2d at 270 (finding defense counsel’s failure to “mention the ‘threat’ or

‘anything of value’ elements of the extortion charge in his motion” precluded Crone

from challenging those specific grounds “for the first time on appeal”). As a general

rule, we do not address issues presented on appeal for the first time. See Goode

v. State, 920 N.W.2d 520, 526 (Iowa 2018).

       Phillips’s motion for judgment of acquittal did not preserve error on the

specific deficiencies he alleges for the first time on appeal. Unable to reach the

merits of the sufficiency-of-the-evidence claim, we affirm Phillips’s convictions.

       As a back-up, Phillips suggests if error was not preserved, “arguably trial

counsel failed in an essential duty by failing to preserve the argument with regard

to the credibility of the witnesses who testified against Phillips at trial.” We cannot

review ineffective-assistance-of-counsel claims on direct review. See Iowa Code

§ 814.7 (Supp. 2019).

       AFFIRMED.